Citation Nr: 1026670	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-40 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to payment of VA educational assistance benefits 
under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill or MGIB) for the 
period prior to January 22, 2007. 

2.  Whether the rate of payment for the Veteran's educational 
program was proper.

3.  Whether an overpayment of VA educational assistance benefits 
in the calculated amount of $446.22 is valid.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma; however, 
the Veteran's claims file is in the jurisdiction of the Seattle, 
Washington, RO.

In connection with his appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the Seattle, Washington, RO in March 2010; a 
transcript of the hearing is associated with the claims file.    

At the time of the Veteran's Board hearing, he submitted 
additional evidence.  In connection with such evidence, he 
submitted a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board 
may properly consider the newly received evidence.


FINDINGS OF FACT

1.  The Veteran began his Enroute Air Traffic Controller 
apprenticeship training at the Federal Aviation Administration 
(FAA) Seattle Air Route Traffic Control Center (ARTCC) on March 
14, 2006.

2.  VA received the Veteran's Application for VA Education 
Benefits on December 22, 2006.

3.  The Veteran's educational program was approved on May 5, 
2008, but was made effective as of January 22, 2007.

4.  The Veteran was paid at the proper rates for his educational 
program.

5.  On December 15, 2008, VA received notification from the 
Veteran's employer at Seattle ARTCC that he completed his 
training program on November 3, 2008.

6.  The Veteran received VA educational benefits for the period 
from November 4, 2008, to November 30, 2008, when he was no 
longer attending his training program, thus creating an 
overpayment in the amount of $446.22.


CONCLUSIONS OF LAW

1.  The criteria for payment of VA educational assistance 
benefits under 38 U.S.C.A. Chapter 30 (MGIB) for the period prior 
to January 22, 2007, have not been met.  38 U.S.C.A. §§ 3014, 
3677, 5113 (West 2002 & Supp. 2009); 38 C.F.R. § 21.7131 (2009).

2.  The rate of payment for the Veteran's educational program was 
proper.   38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002 & Supp. 
2009); 38 C.F.R. § 21.7136 (2009).

3.  An overpayment of VA educational assistance benefits in the 
calculated amount of $446.22 was validly created.  38 U.S.C.A. §§ 
3685, 5112, 5113, 5302 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.956, 1.962, 3.500, 21.7135 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present 
case, the Veteran was initially awarded VA educational assistance 
benefits under the MGIB in a May 2008 letter and, following the 
completion of his educational program in November 2008, VA 
notified him in a December 2008 letter that an overpayment had 
been created.  The Veteran subsequent appealed with respect to 
the proper period of entitlement to payment of VA educational 
assistance benefits , the rate of payment for his educational 
program, and the validity of the debt.  With respect to these 
issues, the Board acknowledges that no VCAA letter was sent to 
the Veteran.

However, the United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not apply 
in cases where the applicable chapter of Title 38, United States 
Code contains its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (VCAA notice was not required in 
case involving a waiver request).  In the present case, specific 
VCAA notice was not required because the applicable regulatory 
notification procedure is contained in 38 C.F.R. § 21.1031, i.e., 
the regulation pertaining to notice and assistance for claims 
under Chapter 30.  Under 38 C.F.R. § 21.1031(b) "if a formal 
claim for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, VA 
will notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time limit 
provisions of § 21.1032(d)."  To that end, the Veteran was 
sufficiently advised in the May 2008 and December 2008 letters as 
well as the August 2009 statement of the case as to the 
applicable provisions of law governing his claims as well as the 
reasons for the denial of such claims.  The Board further finds 
that the Veteran has been accorded appropriate due process and 
has presented argument on his own behalf in various documents 
submitted to VA as well as at his March 2010 Board hearing.

The Board further notes that the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 
23, 2004).  In fact, the applicable notification and assistance 
procedures for educational assistance claims under 38 C.F.R. § 
21.1031(b) and § 21.1032(d) emphasize that VA has no further duty 
to notify or assist the claimant when the undisputed facts render 
the claimant ineligible for the claimed benefit under the law, as 
is the case here.  Therefore, the Board finds that no further 
action is necessary under the statute and regulations governing 
VA's duties to notify and assist.

II.  Analysis

The Veteran was approved for payment of VA educational assistance 
benefits under the MGIB for Enroute Air Traffic Controller 
apprenticeship training at the FAA Seattle ARTCC, effective 
January 22, 2007.  He alleges that he is entitled to payment of 
such benefits prior to January 22, 2007.  Additionally, the 
Veteran contends that he was not paid at the proper rate for his 
education program.  Further, after finishing his program on 
November 3, 2008, the Veteran was notified that an overpayment 
had been created as VA paid benefits through the full month of 
November 2008.  As such, he is challenging the validity of the 
debt that resulted in the overpayment. 

VA will pay educational assistance to an eligible Veteran or 
servicemember while he or she is pursuing approved courses in a 
program of education.  38 C.F.R. 
§ 21.7130.  When an eligible individual enters into training, the 
commencing date of an award of educational assistance is based on 
several factors.  When more than one regulatory paragraph applies 
pertaining to commencing dates, VA will award educational 
assistance using the latest of the applicable dates.  38 C.F.R. § 
21.7131.  For other than licensing or certification tests, as the 
award in question is the first award of educational assistance 
for the program of education pursued by the Veteran, the 
commencing date of the award of educational assistance is 
determined by establishing the latest of the following dates:

(A) The date the educational institution certifies under 
paragraph (b) or (c) of this section; 

(B) One year before the date of claim as determined by Sec. 
21.1029(b); 

(C) The effective date of the approval of the course; 

(D) One year before the date VA receives approval notice 
for the course; or 

(E) November 1, 2000, if paragraph (p) of this section 
applies to the individual.

38 C.F.R. § 21.7131(a)(1).  The Board will now proceed to 
identify each of the dates referenced above, to determine the 
latest of the listed dates.

In sub-paragraph (A) above, application of paragraphs (b) or (c) 
depends upon whether the educational course or subject in 
question leads to a standard college degree.  The on-the-job 
apprenticeship program pursued by this Veteran does not result in 
a standard college degree; thus, 38 C.F.R. § 21.7131(b) in not 
applicable.  Rather, paragraph (c) sub-section (3) applies when a 
Veteran enrolls in a program of apprenticeship or other on-the-
job training that does not lead to a college degree.  Under this 
circumstance, the date of the award of educational assistance 
shall be the first date of employment in the training position.  
38 C.F.R. § 21.7131(c)(3).  The Veteran was first employed in the 
training position in question on March 14, 2006. See Other On-
The-Job Training and Apprenticeship Training Agreement and 
Standards, May 2008; VA Enrollment Certification, May 2008.  
Therefore, the first of the relevant dates for consideration, 
identified in subparagraph (A) of the list above, is March 14, 
2006.

Sub-paragraph (B) in the list above refers to the date of the 
Veteran's claim as determined by 21.1029(b), which states that 
the date of claim is the date on which a valid claim or 
application for educational assistance is considered to have been 
filed with VA for purposes of determining the commencing date of 
an award for such educational assistance.  In the absence of a 
prior informal claim, or an abandoned claim, the date of claim in 
the present case is established by the date that VA received the 
Veteran's Application for VA Education Benefits, as shown by the 
December 22, 2006, date stamp on his application document.  38 
C.F.R. 
§ 21.1029(b)(2).  One year prior to that date, and thus the date 
identified in subparagraph (B) of the list above, is December 22, 
2005.

Sub-paragraph (C) refers to the effective date of the approval of 
the course which was established based upon an internal VA On-
Line Approval File (OLAF) Report found in the Web Enhanced 
Approval Management System (WEAMS).  In this case, the report 
shows that the Veteran's educational program was approved 
effective January 22, 2007.  VA Form 22-1998, May 2008.

Sub-paragraph (D) references a date one year prior to the date 
that VA receives approval notice for the course.  The OLAF 
Report, as documented on VA Form 22-1998 in WEAMS, reflects that 
VA received VA Form 22-8794, Designation of Certifying 
Official(s), on May 5, 2008, and the facility was approved 
retroactively to January 22, 2007.   One year prior to the date 
VA received approval notice for the course, and thus the date 
identified in subparagraph (D) of the list above, is May 5, 2007.

Finally, sub-paragraph (E) does not apply to the Veteran as his 
eligibility for educational assistance benefits is not based upon 
certain regulatory changes identified in 38 C.F.R. § 21.7131(p).

Therefore, in the interest of providing a clear summary of the 
dates involved in the present determination, the dates from the 
list previously discussed are as follows:

Sub-paragraph (A) is March 14, 2006; Sub-paragraph (B) is 
December 22, 2005; Sub-paragraph (C) is January 22, 2007; Sub-
paragraph (D) is May 5, 2007; Sub-paragraph (E) is not 
applicable.

Based upon the foregoing, the commencing date of the Veteran's 
award of educational assistance should have been May 5, 2007, as 
it is the latest of the possible dates identified by regulation.  
38 C.F.R. § 21.7131.  However, as the RO awarded an earlier 
effective date of January 22, 2007, the Board will not adjust the 
effective date to the Veteran's detriment.  The Board 
acknowledges the Veteran's argument that, if VA awarded an 
earlier effective date of January 22, 2007, he should, in fact, 
be entitled to the earliest date available based on the fact that 
VA misinterpreted its own regulation defining the 'latest of the 
applicable commencing dates.'  The Board accords no weight to 
this argument.  While VA made an error in his favor, there is no 
regulation or duty on behalf of VA to further provide the Veteran 
to a benefit which he is not entitled to under the law.  
Therefore, the Board finds that the Veteran is not entitled to 
payment of VA educational assistance benefits under the MGIB for 
the period prior to January 22, 2007.

Pertinent to the Veteran's appeal regarding whether he was paid 
at the proper rate for his educational program, such is governed 
by 38 C.F.R. § 21.7136.  The record reflects that the Veteran was 
enrolled in a full-time apprenticeship or on the job training 
program and was entitled to an increase in the amount of basic 
educational assistance or a kicker.  See 38 C.F.R. § 21.7136(g); 
(h)(2)(i), (ii).  Such regulations provide  that, for 
apprenticeship or on the job training programs, VA decreases the 
rate at which a Veteran is paid after the first six months of 
pursuit of training and again after the second six months of 
pursuit of training.  See 38 C.F.R. § 21.7136(f)(4)(i), (ii) 
(emphasis added).  Specifically, a Veteran is paid at the highest 
rate, i.e., Step 1, during his first six months of training.  
Thereafter, he is paid at the intermediary rate, i.e., Step 2, 
for his second six months of training and then at the lowest 
rate, i.e., Step 3, for his remaining time in the program.  The 
record reflects that the Veteran was enrolled in a full-time 
program for an apprenticeship or on the job training  at the FAA 
Seattle ARTCC beginning on March 14, 2006.  However, benefits 
were not granted until January 22, 2007.  The Veteran alleges 
that he is entitled to the highest rate for the first six months 
after his entitlement date.  However, the regulations are clear 
in that the rate at which a Veteran is paid decreases after the 
first six months of pursuit of training and again after the 
second six months of pursuit of training, not the effective date 
of the award of benefits.   Therefore, as the Veteran began his 
educational program on March 14, 2006, and was awarded benefits 
as of January 22, 2007, VA properly paid him at the Step 2 rate 
until March 2007, as he was in his second six months of training.  
Thereafter, he was paid at the Step 3 rate until the completion 
of his program in November 2008.  As payment rates were applied 
in accordance with VA regulations, the Board finds that the 
Veteran was paid at the proper rates for his educational program.

With respect to the Veteran's claim that a debt in the calculated 
amount of $446.22 was improperly created, the Board observes that 
such was created as a result of the fact that VA paid him such 
amount for his educational benefits for the full month of 
November 2008 despite the fact that he completed his training 
program on November 3, 2008.  Specifically, on December 15, 2008, 
VA received notification from the Veteran's employer at Seattle 
ARTCC that he completed his training program on November 3, 2008.  
As such, in a December 2008 letter, the Veteran was advised that, 
due to the fact he completed his training program, VA terminated 
his apprenticeship benefits effective November 3, 2008 and such 
caused an overpayment of $446.22 for his educational program with 
FAA Seattle ARTCC.  Specifically, the Veteran was notified that 
the overpayment was due to reported hours being paid for the 
entire month of November 2008 and the program was completed on 
November 3, 2008, with the payment being prorated based upon the 
day of completion.  

In order for the Board to determine that the overpayment was not 
properly created, such that the debt was not valid, it must be 
established that the Veteran was legally entitled to the benefits 
in question or, if there was no legal entitlement, then it must 
be shown that VA was solely responsible for the Veteran being 
erroneously paid benefits.  Administrative errors include all 
administrative decisions of entitlement, whether based upon 
mistake of fact, misunderstanding of controlling regulations or 
instructions, or misapplication of law.  VAOPGPREC 2-90.  Sole 
administrative error connotes that the Veteran neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the Veteran's actions nor his failure to act 
must have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan 
v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).  Thus, a finding of sole administrative 
error requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.  

The Court noted that, "when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000). In other words, if a debt is the result solely of 
administrative error, the effective date of the reduction of 
benefits is the date of the last payment based on this error and, 
consequently, there would be no overpayment charged to the 
Veteran for an overpayment attributable to administrative error.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

Where, however, an erroneous award is based on an act of 
commission or omission by a payee or with the payee's knowledge, 
the effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than the 
date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 
3.500(b).

The general rules regarding the effective dates of reductions and 
discontinuances of VA benefits is found at 38 U.S.C.A. § 5112.  
The specific rules with respect to discontinuance of VA education 
benefits are provided at 38 C.F.R. § 21.7135.  Therein, it is 
provided that if a Veteran, for reasons other than being called 
or ordered to active duty, withdraws from a course, and there are 
no mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term in 
which the withdrawal occurs.  38 U.S.C.A. § 21.7135(e).  It is 
clear from a review of the regulations regarding effective dates 
of reductions and discontinuances, that a Veteran will not 
receive education benefits during a period that he is not 
receiving education for which these benefits are paid.

In the May 2008 letter awarding the Veteran VA educational 
benefits, he was specifically advised that he must promptly 
notify VA of any change in his enrollment status.  In a document 
received on December 15, 2008, VA was informed by the Veteran's 
employer at Seattle ARTCC that he completed his training program 
on November 3, 2008.  Therefore, as the Veteran received VA 
educational benefits for the period from November 4, to November 
30, 2008, when he was no longer attending his training program, 
the debt in the amount of $446.22 was validly created.

Relevant to all three claims, the Board acknowledges that the 
Veteran has asserted that the information provided by VA 
concerning his educational benefits was confusing and unclear.  
Although VA is required to inform a Veteran correctly about basic 
eligibility or ineligibility for educational assistance benefits, 
the remedy for breach of such an obligation by VA or military 
officials cannot involve payment of benefits where statutory 
requirements for such benefits are not met.  Harvey v. Brown, 6 
Vet. App. 416, 424 (1994).  Moreover, the Board finds this 
explanation is without merit as ignorance of the law is no 
excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The 
Supreme Court of the United States has held that everyone dealing 
with the government is charged with knowledge of federal statutes 
and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp 
v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  
Thus, the regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  Id. at 385, 68 S.Ct. 1.  

While the Board is sympathetic to the Veteran's frustration, VA 
(including the Board) is bound by the applicable law and 
regulations as written.  38 U.S.C.A. 
§ 7104(c).  Additionally, the Board is without authority to grant 
benefits simply on the basis that it might be perceived as 
equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey at 425.  
The Board observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States Treasury 
that has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992).











	(CONTINUED ON NEXT PAGE)




As the disposition of these claims are based on the law, and not 
on the facts of the case, the Veteran's claims must therefore be 
denied based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the law, 
rather than the facts of the case, is controlling, the provisions 
of 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Payment of VA educational assistance benefits under 38 U.S.C.A. 
Chapter 30 (MGIB) for the period prior to January 22, 2007, is 
denied. 

The rate of payment for the Veteran's educational program was 
proper and the appeal is denied.

An overpayment of VA educational assistance benefits in the 
calculated amount of $446.22 was validly created, and the appeal 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


